In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-492 CV

____________________


In the Interest of D.R.C., Jr., a child




On Appeal from the 317th District Court
Jefferson County, Texas

Trial Cause No. C-105,767-B




MEMORANDUM OPINION
 Don Ray Collins appeals the denial of his petition to terminate the administrative
writ of withholding.  Because the appeal involves the application of well-settled principles
of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.1. 
	The original decree of divorce was entered in 1979; a child support arrearage was
reduced to judgment in 1994, and a withholding order issued; the child reached majority
in March 1995; the Attorney General's Office filed a notice of administrative writ of
withholding in May 2000.  The sole point of error raises the following issue: "Whether the
enforceability of a child support judgment or the issuance of an administrative writ is
barred by limitations and is in violation of Appellant's rights under Art. 1, Sec. 16,
Constitution of the State of Texas."  The sole authority in support of the appellant's
argument, our opinion In the Interest of A.D., 8 S.W.3d 466 (Tex. App.--Beaumont 2000) 
was reversed by the Supreme Court shortly after the appellant filed his brief.  See In the
Interest of A.D., 73 S.W.3d 244 (Tex. 2002).  The appellant's previously adjudicated child
support obligation may be enforced.  Id.; see also Act of May 21, 1997, 75th Leg., R.S.,
ch. 911, § 67, 1997 Tex. Gen. Laws 2864, 2878-79 (amended 1999, 2001) (current
version at Tex. Fam. Code Ann. § 158.502 (Vernon Supp. 2002)).  Therefore, the trial
court did not err in denying the motion to terminate the administrative writ of withholding. 
Point of error one is overruled.  The judgment is affirmed.
	AFFIRMED.

									PER CURIAM

Submitted on July 23, 2002
Opinion Delivered August 15, 2002
Do Not Publish 

Before Walker, C.J., Burgess and Gaultney, JJ.